 

Exhibit 10.1

 

BIO-PATH HOLDINGS, INC.

2017 STOCK INCENTIVE PLAN

 

Effective October 23, 2017, the Board of Directors of Bio-Path Holdings, Inc., a
Delaware corporation, adopted this Bio-Path Holdings, Inc. 2017 Stock Incentive
Plan, subject to the approval of the stockholders in accordance with the bylaws
of Bio-Path Holdings, Inc.

 

SECTION 1
PURPOSE OF THIS PLAN

 

1.1              Eligible Award Recipients. The persons eligible to receive
Awards under the Bio-Path Holdings, Inc. 2017 Stock Incentive Plan (the “Plan”)
are the Employees, Directors and Consultants who are responsible for or
contribute to the management, growth and success of Bio-Path Holdings, Inc. (the
“Company”) and its Affiliates.

 

1.2              General Purpose. The Company, by means of the Plan, seeks to
retain and attract Employees, Directors and Consultants who contribute to the
Company’s success by their ability, ingenuity and industry, and to enable such
Persons to participate in the long-term success and growth of the Company
through the granting of the following Awards: (i) Incentive Stock Options, (ii)
Non-Qualified Stock Options, (iii) Restricted Shares, (iv) Restricted Share
Units, (v) Stock Appreciation Rights, (vi) Performance-Based Awards; or (vii)
any other award the Plan Administrator, in its sole and absolute discretion,
deems appropriate to meet the objectives of this Plan.

 

SECTION 2
DEFINITIONS

 

As used in this Plan, the following terms shall have the meanings set forth
below unless the context requires otherwise:

 

2.1              Affiliate. “Affiliate” shall mean, when used hereunder in
connection with an Incentive Stock Option, any Parent Corporation or Subsidiary
Corporation; when used hereunder in connection a Non-Qualified Stock Option or
other Award intended to be exempt from Section 409A of the Code, any entity
related to the Company under Section 414 of the Code, as modified by Section
409A of the Code; and for all other purposes hereunder, any entity controlling,
controlled by, or under common control with the Company, in all instances,
whether now or hereafter existing.

 

2.2              Award. “Award” shall mean the grant under this Plan of a Stock
Option, a Restricted Share, a Restricted Share Unit, a Stock Appreciation Right,
a Performance-Based Award or any other grant of incentive compensation pursuant
to this Plan.

 

2.3              Award Agreement. “Award Agreement” shall mean the written
agreement evidencing the terms and conditions of a grant of one or more Awards
under this Plan to an Eligible Person. Each Award Agreement shall be subject to
the terms and conditions of the Plan and need not be identical.

 

 1 

 

2.4              Award Date. “Award Date” shall mean the date on which an Award
is granted to an Eligible Person.

 

2.5              Award Term. “Award Term” shall mean the maximum period during
which a Participant may exercise, purchase, or otherwise benefit from an Award
granted under this Plan.

 

2.6              Board. “Board” shall mean the Board of Directors of the
Company, as the same may be constituted from time to time.

 

2.7              Breach Event. “Breach Event” shall mean the Participant’s
breach or default of an agreement, commitment or obligation to or with the
Company or any Affiliate either during Participant’s Continuous Service or after
Participant’s Termination Date, including, without limitation, breaching a
confidentiality, noncompetition or non-solicitation agreement, covenant or
obligation. The determination of whether a Breach Event has occurred shall be
made in the sole and absolute discretion of the Plan Administrator.

 

2.8              Cause. “Cause” shall mean (a) Participant’s commission of any
action constituting a criminal felony (other than automobile related violations)
or other serious crime; (b) Participant’s willful and continued refusal to
follow reasonable instructions of the Board or the Participant’s supervisor or
manager, in each case which are material to the Company’s operations or
prospects and only after the Board provides written notice to the Participant
which identifies with reasonable specificity the manner in which the Participant
refused to follow such instructions and Participant has been provided a
reasonable opportunity to cure such deficiency; (c) Participant’s engagement in
conduct that is materially injurious to the Company or an Affiliate; and (d)
Participant devoting less than substantially all of his full time during normal
business hours to the Company and which is not promptly cured after written
notice from the Board or the Participant’s supervisor or manager to the
Participant. If a Participant is a party to an employment or service agreement
with the Company or an Affiliate and such agreement provides for a definition of
“Cause,” the definition therein contained shall constitute “Cause” for purposes
of this Plan in addition to the above definition. The determination of a
Participant’s termination for “Cause” shall be made in the sole and absolute
discretion of the Plan Administrator.

 

2.9              Change in Control. “Change in Control” shall mean the
occurrence of any one of the following events:

 

(a)               a sale, transfer or other conveyance of all or substantially
all of the assets of the Company on a consolidated basis;

 

(b)               the acquisition of beneficial ownership (as such term is
defined in Rule 13d-3 promulgated under the Exchange Act) by any “person” (as
such term is used in Sections 13(d) and 14(d) of the Exchange Act), directly or
indirectly, of securities representing 50% or more of the total number of votes
that may be cast for the election of directors of the Company;

 

(c)               the failure at any annual or special meeting of the Company’s
stockholders held during the three-year period following a “solicitation in
opposition” as defined in Rule 14a-6 promulgated under the Exchange Act, of a
majority of the persons nominated

 

 2 

 

by the Company in the proxy material mailed to shareholders by the management of
the Company to win election to seats on the Board (such majority calculated
based upon the total number of persons nominated by the Company failing to win
election to seats on the Board divided by the total number of Board members of
the Board as of the beginning of such three year period), excluding only those
who die, retire voluntarily, are disabled or are otherwise disqualified in the
interim between their nomination and the date of the meeting

 

(d)               a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least 50% of
the total voting power represented by the voting securities of the Company or
such surviving entity or its parent outstanding immediately after such merger or
consolidation.

 

Notwithstanding the foregoing, to the extent that any amount constituting
deferred compensation (as defined in Section 409A of the Code) would become
payable under this Plan by reason of a Change in Control, such amount shall
become payable only if the event constituting a Change in Control would also
qualify as a change in ownership or effective control of the Company or a change
in the ownership of a substantial portion of the assets of the Company, each as
defined within the meaning of Code Section 409A, as amended from time to time.
The determination of whether a “Change in Control” has occurred shall be made in
the sole and absolute discretion of the Board.

 

2.10          Code. “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time (or any successor to such legislation), along with the
regulations and guidance published in the Internal Revenue Bulletin from time to
time.

 

2.11          Committee. “Committee” shall mean the Compensation Committee of
the Board; provided, however, that in the event the Compensation Committee is
not comprised solely of Outside Directors, then, with respect to any
Performance-Based Award granted under this Plan to a Covered Employee, the
Committee shall mean the two or more Outside Directors appointed by the Board to
administer the Plan with respect to such Award.

 

2.12          Common Stock. “Common Stock” shall mean the authorized shares of
common stock of the Company, par value $0.001 per share.

 

2.13          Company. “Company” shall mean Bio-Path Holdings, Inc., a
corporation organized under the laws of the State of Delaware, and any successor
thereto.

 

2.14          Consultant. “Consultant” shall mean any Person, including an
advisor, engaged by the Company or any Affiliate to render consulting or
advisory services and who is compensated for such services or who provides bona
fide services to the Company or any Affiliate pursuant to a written agreement.
However, the term “Consultant” shall not include either Directors who are not
compensated by the Company for their service as a Director or

 

 3 

 

Directors who are paid by the Company for their service as a Director in
accordance with any Director compensation policies adopted by the Board from
time to time.

 

2.15          Continuous Service. “Continuous Service” means that the
Participant’s service with the Company or any Affiliate, whether as an Employee,
Director or Consultant, is not interrupted or terminated. Participant’s
Continuous Service shall not be deemed to have terminated merely because of a
change in the capacity in which Participant renders service to the Company or
any Affiliate as an Employee, Consultant or Director or a change in the entity
for which Participant renders such service, provided that there is no
interruption or termination of Participant’s Continuous Service. For example, a
change in status from an Employee of the Company to a Consultant of an Affiliate
or a Director will not constitute an interruption of Continuous Service.
Notwithstanding the foregoing, with respect to an Incentive Stock Option, an
Employee’s Continuous Service shall be deemed to have terminated in the event of
a change in capacity from an Employee to a Consultant or non-Employee Director.
The Plan Administrator will determine, in its sole and absolute discretion,
whether Continuous Service will be considered interrupted in the case of any
leave of absence approved by the Company, including sick leave, military leave
or any other personal leave.

 

2.16          Covered Employee. “Covered Employee” shall mean the chief
executive officer and the four (4) other highest compensated officers of the
Company for whom total compensation is required to be reported to stockholders
under the Exchange Act, as determined for purposes of Section 162(m) of the
Code.

 

2.17          Director. “Director” shall mean a member of the Board, whether an
Employee, former Employee, Outside Director or other non-Employee member.

 

2.18          Disability. “Disability” shall mean the Participant’s permanent
and total inability to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which can be expected to last for a continuous period of
not less than 12 months. The term “Disability” shall also include any definition
of disability that may be contained in any long-term disability plan maintained
or sponsored by the Company from time to time. The determination of a
Participant’s “Disability” shall be made in the sole and absolute discretion of
the Plan Administrator.

 

2.19          Effective Date. “Effective Date” shall mean the date on which the
Plan is approved by the stockholders of the Company in accordance with the
bylaws of the Company.

 

2.20          Eligible Person. “Eligible Person” shall mean an Employee,
Consultant, or Director eligible to receive an Award under Section 5 of this
Plan.

 

2.21          Employee. “Employee” shall mean, for purposes of this Plan, a
common-law employee of the Company or any Affiliate. Mere service as a Director
or payment in accordance with any Director compensation policies adopted by the
Board from time to time shall not be sufficient to constitute “employment” by
the Company or an Affiliate.

 

2.22          Exchange Act. “Exchange Act” shall mean the Securities Exchange
Act of 1934, as amended from time to time (or any successor to such
legislation).

 

 4 

 

2.23          Exercise Agreement. “Exercise Agreement” shall mean the written or
electronic agreement delivered by Participant to the Plan Administrator to
evidence Participant’s exercise of those rights provided under the applicable
Award Agreement.

 

2.24          Exercise Date. “Exercise Date” shall mean the date set forth in
the Exercise Agreement on which Participant exercises those rights provided
under the applicable Award Agreement.

 

2.25          Exercise Price. “Exercise Price” shall mean the consideration
required, as determined by the Plan Administrator and set out in the Award
Agreement, to be remitted upon exercise of an Award.

 

2.26          Expiration Date. “Expiration Date” shall mean the date that is ten
(10) years from the Effective Date, or, in the event the Plan is subsequently
amended to make any change described in clause (iii) of subsection 18.1, the
date that is ten (10) years from the earlier of the date on which such amendment
is approved by the Board or the stockholders of the Company in accordance with
the bylaws of the Company.

 

2.27          Fair Market Value. “Fair Market Value” shall mean, with respect to
each Share,

 

(a)               If the Common Stock is listed on an established stock exchange
or a national market system, including without limitation the Nasdaq Capital
Market, the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system for the date of
determination, as reported in The Wall Street Journal or such other source as
the Plan Administrator, in its sole and absolute discretion deems reliable;

 

(b)               If the Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, the mean of the high bid
and low asked prices for the Common Stock on the last market trading day prior
to the date of determination; or

 

(c)               In the absence of an established market for the Common Stock,
the value established, in good faith, by the Board as of the determination date
in accordance with the applicable regulations and guidance promulgated under
Code Section 409A (or any successor provision thereto) and published in the
Internal Revenue Bulletin.

 

2.28          Incentive Stock Option. “Incentive Stock Option” shall mean any
option to purchase Shares awarded pursuant to Section 6 of this Plan that
qualifies as an “incentive stock option” pursuant to Section 422 of the Code (or
any successor provision thereto).

 

2.29          Non-Qualified Stock Option. “Non-Qualified Stock Option” shall
mean any option to purchase Shares awarded pursuant to Section 6 of this Plan
that does not qualify as an Incentive Stock Option (including, without
limitation, any option to purchase Shares originally designated, or intended to
qualify, as an Incentive Stock Option but that does not, for any reason
whatsoever, qualify as an Incentive Stock Option).

 

2.30          Outside Director. “Outside Director” shall have the meaning set
forth in Section 162(m) of the Code (or any successor provision thereto).

 

 5 

 

2.31          Parent Corporation. “Parent Corporation” shall mean any entity
(other than the Company) in an unbroken chain of entities ending with the
Company, provided each entity in the unbroken chain (other than the Company)
owns, at the time of the determination, ownership interests possessing fifty
percent (50%) or more of the total combined voting power of all classes of
ownership interests in one of the other entities in such chain; provided,
however, that with respect to an Award of an Incentive Stock Option, the term
“Parent Corporation” shall refer solely to an entity that is taxed under Federal
income tax laws as a corporation.

 

2.32          Participant. “Participant” shall mean any Eligible Person who has
been granted and holds an Award granted pursuant to this Plan.

 

2.33          Performance-Based Award. “Performance-Based Award” shall mean an
Award the benefit of which is paid on account of the attainment (as certified in
writing by the Plan Administrator) of one or more objective Performance Goals.

 

2.34          Performance Goal. “Performance Goal” shall mean the financial or
other operational targets that need to be achieved as a condition for the
Participant to receive a payment under a Performance-Based Award. Each
Performance Goal shall be established by the Plan Administrator no later than
the 90th day after the commencement of the Performance Period (or, if earlier,
the day prior to the date on which twenty-five percent (25%) of the Performance
Period has elapsed), and shall be based on one or more Performance Metrics, as
determined by the Plan Administrator.

 

2.35          Performance Metrics. “Performance Metrics” shall mean any of the
following: revenue; net revenue; revenue growth; net revenue growth; earnings
before interest, taxes, depreciation and amortization (“EBITDA”); adjusted
EBITDA; EBITDA growth; adjusted EBITDA growth; funds from operations; funds from
operations per share; operating income (loss); operating income growth;
operating cash flow; adjusted operating cash flow return on income; net income;
net income growth; pre- or after-tax income (loss); cash available for
distribution; cash available for distribution per share; cash and/or cash
equivalents available for operations; net earnings (loss); earnings (loss) per
share; earnings per share growth; return on equity; return on assets; share
price performance (based on historical performance or in relation to selected
organizations or indices); total stockholder return; total stockholder return
growth; economic value added; improvement in cash-flow (before or after tax);
successful capital raises; successful completion of acquisitions; and
confidential business unit objectives. Performance Metrics may be established on
a consolidated basis, company-wide basis or with respect to one or more
operating units, divisions, subsidiaries, acquired businesses, minority
investments, partnerships or joint ventures. For purposes of calculating a
Performance Metric, the following items may be disregarded: (i) a change in
accounting principle, (ii) financing activities, (iii) intercompany dividends,
(iv) expenses for restructuring or productivity initiatives, (v) other
non-operating items, (vi) acquisitions or dispositions, (vii) discontinued
operations, (viii) unusual or extraordinary events, transactions or
developments, (ix) amortization of intangible assets, other significant income
or expense outside of core on-going business activities, (x) other nonrecurring,
unusual or infrequent items or events, and (xi) changes in the Code or other
applicable law, as determined in the sole discretion of the Plan Administrator.

 

 6 

 

2.36          Performance Period. “Performance Period” shall mean the period
over which a Performance Metric is measured, which may be on a periodic, annual,
cumulative or average basis.

 

2.37          Person. “Person” shall mean an individual, partnership, joint
venture, corporation, limited liability company, trust, estate or other entity
or organization.

 

2.38          Plan. “Plan” shall mean the Bio-Path Holdings, Inc. 2017 Stock
Incentive Plan, as amended from time to time.

 

2.39          Plan Administrator. “Plan Administrator” shall mean the Board or
the Committee appointed by the Board to administer the Plan pursuant to
subsection 3.1 hereof.

 

2.40          Purchase Price. “Purchase Price” shall mean the consideration
required, as determined by the Plan Administrator and set out in the Award
Agreement, to be remitted upon grant of an Award of Restricted Shares.

 

2.41          Restricted Shares. “Restricted Shares” shall mean any Shares
granted pursuant to Section 9 of this Plan that are subject to transferability
restrictions and a substantial risk of forfeiture.

 

2.42          Restricted Share Units. “Restricted Share Units” shall mean any
Award granted pursuant to Section 10 of this Plan denominated in Shares and
subject to the terms, conditions and restrictions determined by the Plan
Administrator and set forth in the applicable Award Agreement.

 

2.43          Restriction Period. “Restriction Period” shall mean the period
during which Restricted Shares issued pursuant to Section 9 hereof or Restricted
Share Units issued pursuant to Section 10 hereof are subject to transferability
restrictions and a substantial risk of forfeiture.

 

2.44          Retirement. “Retirement” shall mean the Participant’s termination
of Continuous Service at any time after the attainment of age 65, provided that
such Participant has provided at least five years of Continuous Service.

 

2.45          Securities Act. “Securities Act” shall mean the Securities Act of
1933, as amended from time to time (or any successor to such legislation).

 

2.46          Shares. “Shares” shall mean shares of the Common Stock and any
shares of capital stock or other securities hereafter issued or issuable upon,
in respect of or in substitution or exchange for shares of Common Stock.

 

2.47          Stock Appreciation Right. “Stock Appreciation Right” shall mean
any Award granted pursuant to Section 7 of this Plan for the right to receive
cash, Shares or a combination of both, with a value equal to the excess of the
Fair Market Value of the aggregate number of Shares subject to such Stock
Appreciation Right on the Exercise Date over the Fair Market Value of the
aggregate number of Shares subject to such Stock Appreciation Right on the Award
Date.

 

 7 

 

2.48          Stock Option. “Stock Option” shall mean any Incentive Stock Option
or Non-Qualified Stock Option.

 

2.49          Subsidiary Corporation. “Subsidiary Corporation” shall mean any
entity (other than the Company) in an unbroken chain of entities beginning with
the Company, provided each entity (other than the last entity) in the unbroken
chain owns, at the time of the determination, stock possessing fifty percent
(50%) or more of the total combined voting power of all classes of ownership
interests in one of the other entities in such chain; provided, however, that
with respect to an Award of an Incentive Stock Option, the term “Subsidiary
Corporation” shall refer solely to an entity that is taxed under Federal income
tax laws as a corporation.

 

2.50          Ten Percent Stockholder. “Ten Percent Stockholder” shall mean an
individual who, at the time a Stock Option is granted pursuant to Section 6
hereof, owns (or is deemed to own pursuant to Section 424(d) of the Code) stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company or any Affiliate.

 

2.51          Termination Date. “Termination Date” shall mean the date on which
Participant’s Continuous Service with the Company (and all Affiliates)
terminates due to death, Disability, voluntary termination, with or without
Cause, or otherwise.

 

SECTION 3
ADMINISTRATION OF THE PLAN

 

3.1              Administration of Plan.

 

(a)               The Plan shall be administered by, and the Plan Administrator
shall be, the Committee; provided, however, that any power, authority or
discretion granted to the Committee as the Plan Administrator may also be taken
by the Board (subject to Section 3.1(c)); provided, further, that (i) if a
transaction is intended to qualify as “performance-based compensation” within
the meaning of Section 162(m) of the Code, the Plan shall be administered by the
Committee and (ii) if a transaction is intended to be exempt under Rule 16b-3 of
the Exchange Act, it shall be structured to satisfy the requirements for
exemption under Rule 16b-3 of the Exchange Act.

 

(b)               The Committee shall be authorized to act with respect to all
matters relating to the administration of the Plan. The Committee will act by a
majority of its members (or by unanimous vote if the Committee is comprised of
two (2) members). To the extent the Committee shall cease to exist or no longer
be authorized to act hereunder, the functions delegated to the Committee shall
revert to the Board.

 

(c)               Notwithstanding anything contained herein to the contrary, any
action taken by the Board under this Plan shall require the affirmative vote of
a majority of Directors who are independent, if any, as determined under the
rules of any national securities exchange on which the Common Stock is listed or
traded or, if the Common Stock is not listed or traded on any national
securities exchange, The NASDAQ Stock Market.

 

 8 

 

3.2              Powers of the Plan Administrator. The Plan Administrator shall
have the power, in its sole and absolute discretion, but subject to and within
the limitations of, the express provisions of the Plan:

 

(a)               To determine from time to time which Eligible Persons shall be
granted Awards under the Plan, provided that any Award granted to a member of
the Committee shall be subject to the approval or ratification of the Board;

 

(b)               To determine when and how each Award shall be granted; what
type or combination of types of Awards shall be granted; the provisions of each
Award granted (which need not be identical), including the time or times when an
Award may be exercised; the number of Shares with respect to which an Award
shall be granted to each such Person; the Exercise Price or the Purchase Price
for Shares under an Award; the terms, performance criteria or other conditions,
vesting periods or any restrictions for an Award and any restrictions on Shares
acquired pursuant to an Award; and any other terms and conditions of an Award
that the Plan Administrator deems appropriate and as are not inconsistent with
the terms of the Plan;

 

(c)               To determine whether, to what extent, and under what
circumstances, to allow alternative payment options to exercise Awards, or pay
withholding taxes imposed upon the grant, exercise or vesting of any Award, and
the terms and conditions of such payment options;

 

(d)               To rely upon Employees for such clerical and recordkeeping
duties as may be necessary in connection with the administration of this Plan;

 

(e)               To accelerate or defer (with the consent of the subject
Participant) the vesting of any rights under an Award;

 

(f)                To establish, amend and revoke such rules and regulations as
it may deem appropriate for the conduct of meetings and the proper
administration of the Plan;

 

(g)               To delegate to one or more Persons the right to act on its
behalf in such matters as authorized by the Plan Administrator;

 

(h)               To construe and interpret the Plan and Award Agreements issued
hereunder;

 

(i)                 To amend the Plan or an Award Agreement to the extent
provided under Section 18 hereof. The Plan Administrator, in the exercise of
this power, may correct any defect, omission or inconsistency in the Plan or in
any Award Agreement, in a manner and to the extent it shall deem necessary or
expedient to make the Plan fully effective; and

 

(j)                 To take any and all other actions that are deemed necessary
or advisable by the Plan Administrator for the administration of the Plan.

 

 9 

 

3.3              Effect of Plan Administrator’s Decision. All determinations,
interpretations and constructions made by the Plan Administrator in good faith
shall not be subject to review by any Person and shall be final, binding and
conclusive on all Persons. Any member of the Committee or the Board acting as
Plan Administrator, and any officer or Employee of the Company or any Affiliate
acting at the direction of the Plan Administrator, shall not be personally
liable for any action or determination taken or made in good faith with respect
to the Plan, and shall, to the extent provided in subsection 19.6 hereof, be
fully indemnified by the Company with respect to any such action or
determination.

 

SECTION 4
SHARES SUBJECT TO PLAN AND RELATED ADJUSTMENTS

 

4.1              Share Reserve. Except as otherwise provided in this Section 4
and subsection 17.1, the maximum number of Shares that may be issued with
respect to Awards granted pursuant to this Plan shall not exceed 12,000,000. All
or any portion of the Share reserve may be issued in connection with the
exercise of Incentive Stock Options. The Shares issued pursuant to this Plan may
be authorized but unissued Shares or may be issued Shares that have been
repurchased or acquired by the Company, including shares purchased by the
Company on the open market for purposes of the Plan.

 

4.2              Maximum Award to Eligible Person.

 

(a)               The maximum number of Shares with respect to which Awards may
be granted to an Eligible Person during any calendar year shall not exceed
3,000,000. For purposes of this subsection 4.2(a), an Award that has been
granted to an Eligible Person during the calendar year, but which is
subsequently forfeited or otherwise cancelled will be counted against the
maximum number of Shares with respect to which Awards may be granted to such
Eligible Person.

 

(b)               No non-Employee Director may be granted Awards covering Shares
having a Fair Market Value of more than $300,000 on the grant date in any one
calendar year.

 

 

4.3              Cancellation, Expiration, or Forfeiture of Award. To the extent
that any Award granted pursuant to this Plan shall, on and after the Effective
Date hereof, be forfeited, expire or be cancelled, in whole or in part, then the
number of Shares subject to the Plan, as provided in subsection 4.1 (other than
Shares issued with respect to Incentive Stock Options), shall be increased by
the portion of such awards so forfeited, expired or cancelled and such
forfeited, expired or cancelled Shares may again be awarded pursuant to the
provisions of this Plan.

 

4.4              Payment in Shares. Notwithstanding anything contained herein to
the contrary, Shares tendered in payment of the Exercise Price, Purchase Price
or withholding taxes with respect to an Award shall not become, or again be,
available for Awards under this Plan.

 

4.5              Awards Payable in Shares. The grant of Awards that may not be
satisfied by issuance of Shares shall not count against the maximum number of
Shares that may be issued under the Plan pursuant to subsection 4.1. Shares
attributable to Awards that may be satisfied

 

 10 

 

either by the issuance of Shares or by cash or other consideration shall be
counted against the maximum number of Shares that may be issued under the Plan
pursuant to subsection 4.1.

 

4.6              Repurchases of Shares. If Shares issued in connection with any
Award granted pursuant to this Plan, shall, on and after the Effective Date, be
repurchased by the Company, in whole or in part, then the number of Shares
subject to the Plan pursuant to subsection 4.1 shall not be increased by that
portion of the Shares repurchased by the Company and such repurchased Shares may
not again be awarded pursuant to the provisions of this Plan.

 

4.7              Issuance of Share Certificates. Prior to the issuance of Common
Stock hereunder, whether upon grant, exercise, or purchase under the applicable
Award, Participant shall submit the consideration, if any, required under the
applicable Award Agreement; payment or other provision for any applicable tax
withholding obligations; and all documents to be executed and delivered by
Participant in accordance with the provisions of this Plan and the applicable
Award Agreement or as may otherwise be required by the Company or the Plan
Administrator, including, without limitation, with respect to Restricted Shares,
a stock power, endorsed in blank, relating to the Shares covered by such Award.
The Company will evidence the issuance of Shares hereunder by any means
appropriate, including, without limitation, book-entry registration or issuance
of a duly executed Share certificate in the name of Participant, provided that
stock certificates evidencing Restricted Shares granted pursuant to this Plan
shall, if directed by the Company, be held in the custody of the Company or its
duly authorized delegate until the restrictions thereon have lapsed. If
certificates are issued, a separate certificate or certificates will be issued
for Shares issued in connection with each type of Award granted to the
Participant.

 

SECTION 5
ELIGIBILITY

 

5.1              Persons Eligible to Participate. The Plan Administrator shall
determine, within the limitations of the Plan, the Employees, Consultants, and
Directors to whom Awards are to be granted. In making the determination of
whether to grant an Award to an Employee, Consultant, or Director, as well as
the determination of the type of Award and terms of such Award, the Plan
Administrator may consider such factors as the Plan Administrator, in its sole
and absolute discretion, may deem relevant in connection with the purposes of
this Plan.

 

5.2              Evidence of Participation. Each Award granted to an Eligible
Person shall be evidenced by an Award Agreement, in such form as prescribed by
the Plan Administrator and containing such terms and provisions as are not
inconsistent with this Plan. The provisions of separate Award Agreements need
not be identical, but each Award Agreement shall include (through incorporation
of the provisions hereof by reference in the Award Agreement or otherwise) the
substance of the terms of the Plan. Each Award will be deemed to have been
granted as of the date on which the Plan Administrator has completed the action
declaring the Award, which date shall be specified by the Plan Administrator in
the applicable Award Agreement, notwithstanding any delay which may elapse in
executing and delivering such Award Agreement.

 

 11 

 


SECTION 6
STOCK OPTIONS

 

6.1              Grant of Stock Options. The Plan Administrator may, in its sole
and absolute discretion, grant Stock Options, whether alone or in addition to
other Awards granted pursuant to this Plan, to any Eligible Person; provided,
however, that Incentive Stock Options may only be granted to Employees. Each
Eligible Person so selected shall be offered a Stock Option to purchase the
number of Shares determined by the Plan Administrator and set forth in an Award
Agreement. The Plan Administrator shall specify in the Award Agreement the
number of Shares subject to the Award, whether such Stock Option is an Incentive
Stock Option or Non-Qualified Stock Option, and such other terms or conditions
as the Plan Administrator shall, in its sole and absolute discretion, determine
appropriate and which are not inconsistent with the terms of the Plan.

 

6.2              Award Term. No Stock Option shall be exercisable after the
expiration of the Award Term determined by the Plan Administrator and set out in
Participant’s Award Agreement. Notwithstanding any provision to the contrary,
the Award Term of any Stock Option granted under this Plan shall not exceed ten
(10) years from the Award Date; provided, however, that no Incentive Stock
Option granted to a Ten Percent Stockholder will be exercisable after the
expiration of five (5) years from the date such Incentive Stock Option is
granted.

 

6.3              Exercise Price. The Exercise Price of each Stock Option granted
under this Section 6 shall be established by the Plan Administrator as of the
Award Date. Notwithstanding the foregoing, the Exercise Price of any Stock
Option shall not be less than 100% of the Fair Market Value of a Share on the
Award Date (or if greater, the par value of such Common Stock) or, in the case
of an Incentive Stock Option granted to a Ten Percent Stockholder, 110% of the
Fair Market Value of a Share on the Award Date.

 

6.4              Vesting of Stock Options. Except as may otherwise be provided
in an Award Agreement, each Stock Option granted pursuant to this Plan may only
be exercised to the extent that Participant is vested in such Stock Option.
Except as otherwise provided under subsection 17.2 herein, each Stock Option
shall vest separately in accordance with the vesting schedule determined by the
Plan Administrator and set out in the applicable Award Agreement.
Notwithstanding the foregoing, the Plan Administrator may accelerate the vesting
schedule of any outstanding Stock Option to the extent the Plan Administrator
determines, in its sole and absolute discretion, that such acceleration is not
inconsistent with the purposes of this Plan.

 

6.5              Transferability of Option.

 

(a)               Rights to Transfer. A Stock Option shall be transferable to
the extent provided in the Award Agreement; provided, however, that an Incentive
Stock Option shall not be transferable except by will or by the laws of descent
and distribution and shall be exercisable during the lifetime of Participant
only by Participant. If the Award Agreement does not provide for
transferability, then the Stock Option shall not be transferable except by will
or by the laws of descent and distribution, and shall be exercisable during the
lifetime of Participant only by Participant.

 

 12 

 

(b)               Evidence of Rights. The transferee of a Stock Option shall not
be permitted to exercise the Stock Option unless and until such transferee has
provided the Plan Administrator a copy of the will and/or such other evidence as
the Plan Administrator determines necessary to establish the validity of the
transfer.

 

6.6              Qualification of Incentive Stock Options.

 

(a)               Stockholder Approval of Plan. To the extent stockholder
approval of this Plan is required by Section 422 of the Code, no Eligible Person
shall be granted an Incentive Stock Option unless this Plan is approved by the
stockholders of the Company within twelve (12) months before or after the date
this Plan is adopted (or, if applicable, amended pursuant to clause (iii) of
subsection 18.1) by the Board.

 

(b)               Fair Market Value Restrictions. To the extent that the
aggregate Fair Market Value (determined on the Award Date) of Common Stock with
respect to which Incentive Stock Options are exercisable for the first time by
the Participant during any calendar year (under all plans of the Company and its
Affiliates) exceeds one hundred thousand dollars ($100,000), the Stock Options
or portions thereof that exceed such limit (according to the order in which they
were granted) shall be treated as Non-Qualified Stock Options.

 

(c)               Termination of Authority to Issue Incentive Stock Options.
Notwithstanding any provision of this Plan to the contrary, no Incentive Stock
Option shall be granted to any Employee after the Expiration Date.

 

(d)               Qualification of Incentive Stock Option. To the extent that a
Stock Option designated as an Incentive Stock Option does not qualify as an
Incentive Stock Option (whether because of its provisions, the failure of the
stockholders of the Company to timely approve the Plan, or the time or manner of
its exercise or otherwise) such Stock Option or the portion thereof that does
not qualify as an Incentive Stock Option shall be deemed to constitute a
Non-Qualified Stock Option under this Plan.

 

(e)               Failure to Qualify. Notwithstanding any provision herein to
the contrary, none of the Plan Administrator, the Company, any Affiliates, or
the directors, officers or employees of the foregoing, shall have any liability
to any Participant or any other Person if a Stock Option designated as an
Incentive Stock Option fails to qualify as such at any time.

 

6.7              Payment in Lieu of Shares. Notwithstanding any provision to the
contrary herein, upon exercise of any one or more Stock Options on or after
Participant’s Termination Date, the Company may, in lieu of the issuance of
Shares, remit to Participant (or his legal representative, estate, heirs, or
designated beneficiary, as the case may be) a lump sum cash payment equal to the
Fair Market Value of the Common Stock that would otherwise be issued under the
applicable Stock Option(s), less the aggregate Exercise Price; provided,
however, that such payment shall not be made unless the Company has sufficient
capital and liquidity, as determined by the Board, in its sole and absolute
discretion, to make such cash payment.

 

 13 

 


SECTION 7
STOCK APPRECIATION RIGHTS

 

7.1              Grant of Stock Appreciation Rights. The Plan Administrator may
grant Stock Appreciation Rights, whether alone or in addition to other Awards
granted pursuant to this Plan, to any Eligible Individual. Each Stock
Appreciation Right shall be evidenced by an Award Agreement, which shall include
any conditions and restrictions as the Plan Administrator shall impose as are
not inconsistent with the terms of the Plan.

 

7.2              Award Term. No Stock Appreciation Right shall be exercisable
after the expiration of the Award Term determined by the Plan Administrator and
set out in Participant’s Award Agreement.

 

7.3              Exercise Price. The Exercise Price of each Stock Appreciation
Right granted under this Section 7 shall be established by the Plan
Administrator or shall be determined by a method established by the Plan
Administrator as of the Award Date, but in no event shall the Exercise Price be
less than the Fair Market Value of a Share on the Award Date.

 

7.4              Vesting of Stock Appreciation Rights. Except as may otherwise
be provided in an Award Agreement, each Stock Appreciation Right granted
pursuant to this Plan may only be exercised to the extent that Participant is
vested in such Stock Appreciation Right. Except as otherwise provided under
subsection 17.2 herein, each Stock Appreciation Right shall vest separately in
accordance with the vesting schedule determined by the Plan Administrator and
set out in the applicable Award Agreement. Notwithstanding the foregoing, the
Plan Administrator may accelerate the vesting schedule of any outstanding Stock
Appreciation Right to the extent the Plan Administrator determines, in its sole
and absolute discretion, that such acceleration is not inconsistent with the
purposes of this Plan.

 

7.5              Transferability.

 

(a)               Right to Transfer. Except to the extent otherwise provided in
the applicable Award Agreement, a Stock Appreciation Right shall not be
transferable except by will or by the laws of descent and distribution and shall
be exercisable during the lifetime of Participant only by Participant.

 

(b)               Designation of Beneficiary. Notwithstanding the foregoing,
Participant may, by delivering written notice to the Plan Administrator, in a
form satisfactory to the Plan Administrator, designate a third party who, in the
event of the death of Participant, shall thereafter be entitled to exercise the
Stock Appreciation Right.

 

(c)               Evidence of Rights. The transferee of a Stock Appreciation
Right shall not be evidenced on the books and records of the Company unless and
until such transferee has provided the Plan Administrator a copy of the will
and/or such other evidence as the Plan Administrator determines necessary to
establish the validity of the transfer.

 

7.6              Payment of Benefit. Except as otherwise expressly provided in
the applicable Award Agreement, Participant shall be paid for the value of the
Stock Appreciation Right in

 

 14 

 

cash, Shares, or a combination thereof, as determined by the Plan Administrator
in its sole and absolute discretion.

 

SECTION 8
EXERCISE OF STOCK OPTIONS AND
STOCK APPRECIATION RIGHTS

 

Each Stock Option and Stock Appreciation Right shall be exercised subject to,
and in accordance with, this Section 8.

 

8.1              Time of Exercise.

 

(a)               Voluntary Termination of Service. Unless otherwise provided in
the applicable Award Agreement, in the event Participant’s Continuous Service
terminates (other than upon Participant’s death, Disability, Retirement by a
Director, or for Cause, or upon occurrence of a Breach Event), Participant may
exercise his Stock Option or Stock Appreciation Right (to the extent that
Participant was entitled to exercise such Award as of the Termination Date) but
only within such period of time ending on the earlier of (i) the day that is
three (3) months from Participant’s Termination Date or (ii) the expiration of
the Award Term. Notwithstanding any provision in the Plan or an Award Agreement
to the contrary, in the event of a change in capacity of Participant from an
Employee of the Company to either a non-Employee Director or Consultant, if
Participant fails to exercise an Incentive Stock Option within the 3-month
period from such Termination Date, as provided herein, the Incentive Stock
Option shall, upon expiration of such 3-month period, become a Non-Qualified
Stock Option under the Plan.

 

(b)               Death of Participant. Unless otherwise provided in the
applicable Award Agreement, in the event Participant’s Continuous Service
terminates by reason of such Participant’s death, Participant’s estate, heirs or
designated beneficiary may exercise Participant’s Stock Option or Stock
Appreciation Right (to the extent that Participant was entitled to exercise such
Award as of the Termination Date) but only within such period of time ending on
the earlier of (i) the day that is twelve (12) months from Participant’s
Termination Date or (ii) the expiration of the Award Term.

 

(c)               Disability of Participant. Unless otherwise provided in the
applicable Award Agreement, in the event Participant’s Continuous Service
terminates by reason of such Participant’s Disability, Participant (or his legal
representative) may exercise Participant’s Stock Option or Stock Appreciation
Right (to the extent that Participant was entitled to exercise such Award as of
the Termination Date) but only within such period of time ending on the earlier
of (i) the day that is twelve (12) months from the Participant’s Termination
Date or (ii) the expiration of the Award Term.

 

(d)               Retirement of Directors. Unless otherwise provided in the
applicable Award Agreement, in the event of the Retirement of a Participant who
is a Director, such Participant’s Stock Options or Stock Appreciation Rights
will not terminate as a result of such Retirement, and such Participant shall be
entitled to exercise such Stock Options or

 

 15 

 

Stock Appreciation Rights (to the extent that Participant is entitled to
exercise such Award as of the date of Retirement) during the applicable Award
Term.

 

(e)               Discretion of Plan Administrator. The Plan Administrator shall
have the sole discretion, exercisable at any time while the Stock Option or
Stock Appreciation Right remains outstanding, to extend the time during which
such Award is to remain exercisable following Participant’s Termination Date
from the period otherwise in effect for that Award and set forth in the Award
Agreement to such greater period of time as the Plan Administrator shall deem
appropriate; provided, however, that the period in which the Award is
exercisable shall not be extended to a date beyond the expiration of the Award
Term. If the Plan Administrator extends the time during which an Incentive Stock
Option will remain exercisable, then such extension shall be treated as the
grant of a new Option as of the date of the extension.

 

(f)                Expiration of Award. If Participant does not exercise his
Stock Option or Stock Appreciation Right within the periods specified in this
Section 8, the Award shall terminate and will no longer be exercisable.

 

(g)               Lapsed and Cancelled Awards. Nothing contained in this Plan
will be deemed to extend the term of an Award or to revive any Award that has
previously lapsed or been cancelled, terminated or surrendered.

 

8.2              Procedure for Exercise. Each exercise of a Stock Option or
Stock Appreciation Right shall be evidenced by an Exercise Agreement in the form
prescribed by the Plan Administrator and duly executed by Participant (or his
legal representative, estate, heirs, or designated beneficiary, as the case may
be) and shall be accompanied by payment, if applicable, of the Exercise Price
and withholding taxes imposed upon exercise of the Award.

 

SECTION 9
RESTRICTED SHARES

 

9.1              Grants of Restricted Shares. The Plan Administrator may, in its
sole and absolute discretion, grant Restricted Shares, whether alone or in
addition to other Awards granted pursuant to this Plan, to any Eligible Person.
Each Eligible Person granted Restricted Shares shall execute an Award Agreement
setting forth the terms and conditions of such Restricted Shares, including,
without limitation, the Purchase Price, if any; the Restriction Period, which
shall in no event exceed ten (10) years from the Award Date, and conditions of
forfeitability, whether based on performance standards, period of service or
otherwise.

 

9.2              Payment for Restricted Shares. Upon Participant’s acceptance of
an applicable Award Agreement for Restricted Shares, Participant shall pay to
the Company the Purchase Price, if any, for the Restricted Shares. Such Purchase
Price may be paid in any manner permitted under Section 15 herein and set forth
in the applicable Award Agreement. The Purchase Price, if any, shall be
determined by the Plan Administrator, in its sole and absolute discretion, and
set forth in the applicable Award Agreement.

 

 16 

 

9.3              Terms of Restricted Shares.

 

(a)               Forfeiture of Restricted Shares. Subject to subsection 9.3(b)
herein, and except as otherwise provided in the applicable Award Agreement, all
Restricted Shares shall be forfeited and returned to the Company and all rights
of Participant with respect to such Restricted Shares shall terminate unless
Participant satisfies the requirements of the Award Agreement, which may include
requirements for continuation of service, performance, and such other terms and
conditions as the Plan Administrator, in its sole and absolute discretion, shall
determine applicable with respect to the Restricted Shares.

 

(b)               Waiver of Restriction Period. Notwithstanding anything
contained in this Section 9 to the contrary, the Plan Administrator may, in its
sole and absolute discretion, waive the Restriction Period and any other
conditions set forth in the applicable Award Agreement under appropriate
circumstances (which may include the death or Disability of Participant, or a
material change in circumstances arising after the Award Date) and impose such
terms and conditions (including forfeiture of a proportionate number of the
Restricted Shares) as the Plan Administrator shall deem appropriate.

 

9.4              Transferability of Restricted Shares

 

(a)               Rights to Transfer. An Award of Restricted Shares shall be
transferable to the extent provided in the Award Agreement. If the Award
Agreement does not provide for transferability, then the Restricted Shares shall
not be transferable except by will or by the laws of descent and distribution.

 

(b)               Evidence of Rights. The transferee of an Award of Restricted
Shares shall not be evidenced on the books and records of the Company unless and
until such transferee has provided the Plan Administrator a copy of the will
and/or such other evidence as the Plan Administrator determines necessary to
establish the validity of the transfer.

 

SECTION 10
RESTRICTED SHARE UNITS

 

10.1          Grant of Restricted Share Units. The Plan Administrator may, in
its sole and absolute discretion, grant Restricted Share Units, whether alone or
in addition to other Awards granted pursuant to this Plan, to any Eligible
Person. Each Eligible Person granted Restricted Share Units shall execute an
Award Agreement, which shall set forth such terms and conditions applicable to
the Restricted Share Units as the Plan Administrator shall determine are
appropriate and consistent with the provisions of the Plan, including the
Restriction Period, which shall in no event exceed ten (10) years from the Award
Date, and conditions of forfeitability, whether based on performance standards,
period of service or otherwise. The Plan Administrator may, as of the Award
Date, designate an Award of Restricted Share Units as a Performance-Based Award.
A Restricted Share Unit shall represent an unfunded, unsecured right to receive
one Share or cash equal to the Fair Market Value of a Share, as provided in the
Award Agreement.

 

10.2          Terms of Restricted Share Units.

 

(a)               Forfeiture of Restricted Share Units. Subject to subsection
9.2(b) herein, and except as otherwise provided in the applicable Award
Agreement, all Restricted

 

 17 

 

Share Units shall be forfeited and all rights of a Participant with respect to
such Restricted Share Units shall terminate unless the Participant satisfies the
requirements of the Award Agreement, which may include requirements for
continuation of service, performance, and such other terms and conditions as the
Plan Administrator, in its sole and absolute discretion, shall determine to be
applicable with respect to the Restricted Share Units.

 

(b)               Waiver of Restriction Period. Notwithstanding anything
contained in this Section 9 to the contrary, the Plan Administrator may, in its
sole and absolute discretion, waive the Restriction Period and any other
conditions set forth in the applicable Award Agreement under appropriate
circumstances (which may include the death or Disability of Participant, or a
material change in circumstances arising after the Award Date) and impose such
terms and conditions (including forfeiture of a proportionate number of the
Restricted Share Units) as the Plan Administrator shall deem appropriate.

 

10.3          Settlement. Except as otherwise provided in an applicable Award
Agreement, Restricted Share Units shall be settled no later than March 15th of
the calendar year following the end of the calendar year in which such
Restricted Share Units are no longer subject to a substantial risk of
forfeiture. Notwithstanding the foregoing, settlement may occur after such date
if (i) it is administratively impracticable to settle a Restricted Share Unit by
such date and such impracticability was unforeseeable on the Award Date,
provided that settlement occurs as soon as administratively practicable
thereafter; or (ii) settlement by such date would jeopardize the ability of the
Company to continue as a going concern, provided that settlement occurs as soon
as doing so would not have such effect.

 

10.4          Transferability of Restricted Share Units.

 

(a)               Rights to Transfer. An Award of Restricted Share Units shall
be transferable to the extent provided in the Award Agreement. If the Award
Agreement does not provide for transferability, then the Restricted Share Units
shall not be transferable except by will or by the laws of descent and
distribution.

 

(b)               Evidence of Rights. The transferee of an Award of Restricted
Share Units shall not be evidenced on the books and records of the Company
unless and until such transferee has provided the Plan Administrator a copy of
the will and/or such other evidence as the Plan Administrator determines
necessary to establish the validity of the transfer.

 

SECTION 11
PHANTOM SHARE AWARDS

 

11.1          Grants of Phantom Shares. The Plan Administrator may grant Phantom
Shares, whether alone or in addition to other Awards granted pursuant to this
Plan, to any Eligible Individual. Each Phantom Share shall be evidenced by an
Award Agreement, which shall include any conditions and restrictions as the Plan
Administrator shall impose as are not inconsistent with the terms of the Plan.

 

 18 

 

11.2          Award Accounts. Phantom Shares granted to a Participant shall be
credited to a bookkeeping account to be maintained on behalf of such
Participant. Participant shall not be entitled to the issuance of any Shares in
connection with the grant of a Phantom Share. A Phantom Share shall represent an
unfunded, unsecured right to receive one Share or cash equal to the Fair Market
Value of a Share, as provided in the Award Agreement.

 

11.3          Vesting of Award. Participant shall be entitled to payment for
each vested Phantom Share. Each Phantom Share shall vest separately in
accordance with the vesting schedule or upon the occurrence of a designated
event determined by the Plan Administrator, and set out in the applicable Award
Agreement. Notwithstanding the foregoing, the Plan Administrator may accelerate
the applicable vesting schedule if the Plan Administrator determines, in its
sole and absolute discretion that the acceleration of such vesting schedule
would be in the best interest of the Company.

 

11.4          Settlement of Award. Except as otherwise provided in the
applicable Award Agreement, an Award of Phantom Shares shall be settled, in
cash, no later than March 15th of the calendar year following the end of the
calendar year in which the Change in Control or other specified event occurs, or
such later date as may be permitted under Section 409A of the Code without
resulting in a violation of Section 409A of the Code. A Phantom Share shall
represent an unfunded, unsecured right to receive cash equal to the Fair Market
Value of a Share, as provided in the Award Agreement.

 

SECTION 12
PERFORMANCE-BASED AWARDS

 

12.1          Grants of Performance-Based Awards. The Plan Administrator may
grant Performance-Based Awards, whether alone or in addition to other Awards
granted pursuant to this Plan, to any Eligible Individual. Each
Performance-Based Award shall be evidenced by an Award Agreement, which
agreement shall describe the terms of such Award, including the Performance
Period, the Performance Goal(s) to be achieved, the Performance Metrics to be
measured, whether such Award shall be forfeited upon termination of employment,
the applicable settlement values upon achievement of the Performance Goals, and
such other conditions and restrictions as the Plan Administrator shall impose as
are not inconsistent with the terms of the Plan.

 

12.2          Achievement of Performance Goals. The extent to which any
applicable Performance Goal has been achieved shall be conclusively determined
by the Plan Administrator in its sole and absolute discretion. If the Plan
Administrator determines, in its sole and absolute discretion, that the
established Performance Goals or Performance Metrics are no longer suitable
because of a change in the Company’s business, operations, corporate structure
or for other reasons that the Plan Administrator deems satisfactory, the Plan
Administrator may modify the performance measures or objectives and/or the
performance period.

 

12.3          Payment of Award. Except as otherwise expressly provided in the
applicable Award Agreement, Performance Awards shall be paid in cash, Shares, or
a combination thereof, as determined by the Plan Administrator in its sole and
absolute discretion. Performance Awards may be payable in a single payment or in
installments and may be payable at a specified date or

 

 19 

 

dates or upon attaining the performance objective or objectives, all at the sole
and absolute discretion of the Plan Administrator and set out in the applicable
Award Agreement.

 

12.4          Awards to Covered Employees. The Plan Administrator shall take all
reasonable steps to ensure that Awards issued to Covered Employees constitute
“performance-based compensation” under Section 162(m) of the Code, unless the
Plan Administrator determines, in its sole and absolute discretion, that doing
so would be inconsistent with the purposes of this Plan or the interests of the
Company.

 

SECTION 13
OTHER AWARDS

 

The Plan Administrator may grant to any Eligible Individual other forms of
Awards based upon, payable in or otherwise related to, in whole or in part, the
Common Stock, if the Plan Administrator, in its sole discretion, determines that
such other form of Award is consistent with the purposes of this Plan. The terms
and conditions of such other form of Award shall be specified in an Award
Agreement that sets forth the terms and conditions of such Award, including, but
not limited to, the price, if any, and the vesting schedule, if any, of such
Award and shall include any conditions and restrictions as the Plan
Administrator shall impose as are not inconsistent with the terms of the Plan.
Such Awards may be granted for such minimum consideration, if any, as may be
required by applicable law or for such other greater consideration as may be
determined by the Plan Administrator, in its sole and absolute discretion.

 

SECTION 14
STOCKHOLDER RIGHTS

 

Except to the extent otherwise provided in the applicable Award Agreement, no
Person shall have any rights as a stockholder of the Company with respect to any
Shares of Common Stock subject to an Award unless and until such Person becomes
the holder of record of such Shares pursuant to subsection 4.7 hereof, and
except as otherwise permitted by subsection 17.1, no adjustment will be made for
dividends or other distributions in respect of such Shares for which the record
date is prior to the date on which such Person has become the holder of record.
For these purposes, a Participant who receives a grant of Restricted Shares
shall become a holder of record as of the Award Date or, if later, the date on
which the applicable Purchase Price is paid, and shall thereafter be entitled to
the voting and dividend rights appurtenant to such Shares.

 

SECTION 15
PAYMENTS UNDER AWARDS

 

15.1          Consideration for Shares. Except as otherwise provided in this
Plan, consideration for Shares purchased under Awards may be submitted only in
such amounts and at such intervals of time as specified in the applicable Award
Agreement:

 

(a)               by payment to the Company of the amount of such consideration
by cash, wire transfer, certified check or bank draft;

 

 20 

 

(b)               by execution of a promissory note, to be submitted with a
stock power, endorsed in blank relating to the Shares held as collateral for
such note;

 

(c)               by “net exercise”, pursuant to which the Company withholds
from the Shares that would otherwise be issued upon exercise of an Award that
number of Shares with a Fair Market Value equal to the Exercise Price for the
Award;

 

(d)               through a broker-dealer acting on behalf of Participant if (i)
the broker-dealer has received a fully and duly endorsed copy of the Award
Agreement and a fully and duly endorsed notice of exercise or purchase, along
with written instructions signed by Participant requesting that the Company
deliver Shares to the broker-dealer to be held in a designated account on behalf
of Participant; (ii) adequate provision has been made with respect to the
payment of any withholding taxes due upon grant, exercise, or vesting; and (iii)
the broker-dealer and Participant have otherwise complied with applicable
securities laws;

 

(e)               through the delivery of unrestricted Shares having a Fair
Market Value equal to the Exercise Price and owned by Participant for more than
six (6) months (or such shorter or longer period of time as is necessary to
avoid a charge to earnings on the Company’s financial statements) or that
otherwise meet the conditions established by the Company to avoid adverse
accounting consequences (as determined by the Company);

 

(f)                any combination of one or more methods described herein; or

 

(g)               any other consideration deemed acceptable by the Plan
Administrator, in its sole and absolute discretion.

 

Notwithstanding any provision herein to the contrary, Participant shall not be
permitted to exercise an Incentive Stock Option pursuant to paragraphs (c) - (g)
above unless the Award Agreement specifically permits such method of exercise on
the Award Date.

 

15.2          Withholding Requirements. The amount, as determined by the Plan
Administrator, of any federal, state or local tax required to be withheld by the
Company due to the grant, exercise, or vesting of an Award must be submitted in
such amounts and at such time as specified in the applicable Award Agreement:

 

(a)               by payment to the Company of the amount of such withholding
obligation by cash, wire transfer, certified check or bank draft;

 

(b)               through either (i) the retention by the Company of a number of
Shares out of the Shares being acquired through the Award or (ii) the delivery
of unrestricted Shares owned by Participant for more than six (6) months (or
such shorter or longer period as is necessary to avoid a charge to earnings on
the Company’s financial statements) and having a Fair Market Value equal to the
minimum withholding obligation or that otherwise meet the conditions established
by the Company to avoid adverse accounting consequences (as determined by the
Company); or

 

 21 

 

(c)               pursuant to a written agreement between Participant and the
Company authorizing the Company to withhold from such Participant’s regular
wages the amount of such withholding tax obligation.

 

If Participant elects to use and the Plan Administrator permits either method
described in subsection 15.2(b) herein in full or partial satisfaction of any
withholding tax liability resulting from the grant, exercise or vesting of an
Award hereunder, the Company shall remit an amount equal to the Fair Market
Value of the Shares so withheld or delivered, as the case may be, to the
appropriate taxing authorities.

 

SECTION 16
COMPLIANCE WITH SECURITIES AND OTHER LAWS

 

16.1          Securities Laws. Notwithstanding any other provision of this Plan,
the Company shall not be obligated to sell or issue any Shares pursuant to any
Award granted under this Plan unless (a) the Shares have been registered under
applicable Federal securities law, (b) the prior approval of such sale or
issuance has been obtained from any state regulatory body having jurisdiction to
the extent necessary to comply with applicable state securities laws, (c) the
Shares have been duly listed or quoted on a national securities exchange or
automated quotation system of a registered securities association in accordance
with the procedures specified thereunder and (d) with respect to Participants
subject to Section 16 of the Exchange Act, the Company determines that the Plan,
the Award Agreement and the sale or issuance of Shares thereunder, comply with
all applicable provisions of Rule 16b-3 of the Exchange Act (or any successor
provision thereto). The Plan Administrator may modify or revoke all or any
provision of an Award Agreement in order to comply with applicable federal and
state securities laws and none of the Company, the Plan Administrator, or any
Director, officer, employee, agent or representative thereof will have liability
to any Person for refusing to issue, deliver or transfer any Award or any Share
issuable in connection with such Award if such refusal is based upon the
foregoing provisions of this subsection 16.1.

 

16.2          Prohibition on Deferred Compensation. Notwithstanding any
provision herein to the contrary, any Award issued hereunder that constitutes a
deferral of compensation under a “nonqualified deferred compensation plan”, as
such term is defined under Section 409A(d)(1) of the Code (or a successor
provision thereto), shall be modified or cancelled to comply with the
requirements of Section 409A of the Code (or a successor provision thereto) and
applicable guidance published in the Internal Revenue Bulletin.

 

SECTION 17
ADJUSTMENTS TO AWARDS

 

17.1          Capitalization Adjustments. If any change is made in the Common
Stock subject to the Plan, or subject to any Award, without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of Shares, exchange of
Shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company), the Plan shall be appropriately
adjusted in the class(es) and maximum number of Shares available for issuance
under the Plan pursuant to subsection 4.1 and

 

 22 

 

available for issuance to an Eligible Person pursuant to subsection 4.2, and all
outstanding Awards shall be appropriately adjusted in the class(es) and number
of Shares and price per Share of Common Stock subject to such outstanding
Awards. The Plan Administrator shall make such adjustments, and its
determination shall be final, binding and conclusive. (The conversion of any
convertible securities of the Company shall not be treated as a transaction
“without receipt of consideration” by the Company).

 

17.2          Change in Control. In the event of a Change in Control, unless the
Plan Administrator determines otherwise, then with respect to Awards held by
Participants whose Continuous Service has not terminated:

 

(a)               Notice and Acceleration. (i) The Company shall provide each
Participant written notice of such Change in Control, (ii) all outstanding Stock
Options and Stock Appreciation Rights of such Participant shall automatically
accelerate and become fully exercisable, and (iii) the restrictions and
conditions on all outstanding Restricted Shares and Restricted Share Units held
by such Participant shall immediately lapse.

 

(b)               Assumption of Grants. Upon a Change in Control where the
Company is not the surviving corporation (or survives only as a subsidiary of
another corporation), unless the Plan Administrator determines otherwise, all
outstanding Stock Options and Stock Appreciation Rights that are not exercised
shall be assumed by, or replaced with comparable options or rights, by the
surviving corporation.

 

(c)               Other Alternatives. Notwithstanding the foregoing, in the
event of a Change in Control, the Plan Administrator may take one or both of the
following actions: the Plan Administrator may (i) require that Participants
surrender their outstanding Stock Options and Stock Appreciation Rights in
exchange for a payment by the Company, in cash or Common Stock as determined by
the Plan Administrator, in an amount equal to the amount by which the then Fair
Market Value of the shares of Common Stock subject to the Participant’s
unexercised Stock Options and Stock Appreciation Rights exceeds the Exercise
Price of the Stock Options, or the Fair Market Value of the Stock Appreciation
Rights on the Award Date, as applicable, or (ii) after giving Participants an
opportunity to exercise their outstanding Stock Options and Stock Appreciation
Rights, terminate any or all unexercised Stock Options and Stock Appreciation
Rights at such time as the Plan Administrator deems appropriate. Such surrender
or termination shall take place as of the date of the Change in Control or such
other date as the Committee may specify.

 

17.3          Termination for Cause. Except to the extent otherwise provided in
the applicable Award Agreement(s), in the event Participant’s Continuous Service
is terminated for Cause, all outstanding Awards held by such Participant,
whether or not vested, shall immediately terminate without consideration to
Participant.

 

17.4          Breach Event. Except to the extent otherwise provided in the
applicable Award Agreement(s), upon the earliest occurrence of a Breach Event,
all outstanding Awards held by such Participant, whether or not vested, shall
immediately terminate without consideration to Participant.

 

 23 

 


SECTION 18
AMENDMENT AND TERMINATION

 

18.1          Amendment of Plan. Notwithstanding anything contained in this Plan
to the contrary, all provisions of this Plan may at any time, or from time to
time, be modified or amended by the Board; provided, however, that no amendment
or modification shall be made to the Plan that would (i) impair the rights of
any Participant with respect to an outstanding Award issued to such Participant,
unless the Participant impaired by the amendment or modification consents to
such change in writing; (ii) expand the types of Awards available under the Plan
or otherwise materially revise the Plan; or (iii) increase the number of Shares
reserved for issuance under the Plan (other than in accordance with an
adjustment pursuant to subsection 17.1 hereof), modify the class of Persons
eligible to receive Awards under the Plan, or change the identity of the
granting company or the Shares issued upon exercise of Incentive Stock Options,
unless an amendment under (ii) or (iii) above is approved by the stockholders of
the Company within twelve (12) months before or after such amendment. In
addition, the Plan Administrator shall be authorized, to the same extent as the
Board, to correct any defect, omission or inconsistency in the Plan in a manner
and to the extent it shall deem necessary or expedient to make the Plan fully
effective.

 

18.2          Amendment of Award. The Plan Administrator may amend, modify or
terminate any outstanding Award at any time prior to payment or exercise in any
manner not inconsistent with the terms of this Plan; provided, however, that a
Participant’s rights under the Award shall not be impaired by such amendment
unless (i) the Plan Administrator requests the consent of such Participant and
(ii) Participant consents in writing.

 

18.3          Termination of Plan. The Board may suspend or terminate this Plan
at any time, and such suspension or termination may be retroactive or
prospective; provided that the termination of this Plan shall not impair or
affect any Award previously granted hereunder and the rights of the holder
thereof shall remain in effect until the Award has been exercised in its
entirety or has expired or otherwise has been terminated by the terms of such
Award. Absent any action by the Board to terminate or suspend the Plan, the Plan
shall automatically terminate on the Expiration Date.

 

SECTION 19
GENERAL PROVISIONS

 

19.1          General Assets. The proceeds to be received by the Company upon
exercise of any Award or purchase of Shares pursuant to any Award will
constitute general assets of the Company and may be used for any proper
purposes.

 

19.2          No Assignment or Alienation. Any attempted assignment, transfer,
pledge, hypothecation or other disposition of an Award or Shares issued in
connection with an Award contrary to the provisions of this Plan, the applicable
Award Agreement, or the levy of any execution, attachment or similar process
upon an Award or Shares issued in connection with an Award shall be null and
void and without effect.

 

 24 

 

19.3          No Limit on Other Compensation Arrangements. Nothing contained in
this Plan shall prevent the Company from adopting or continuing in effect other
compensation arrangements, and such arrangements may be either generally
applicable or applicable only in specific cases.

 

19.4          Tax Withholding. The Plan Administrator shall notify each
Participant of any tax withholding obligations arising as a result of the grant,
exercise or vesting of an Award. As a condition to Participant’s exercise of an
Award and, if applicable, the issuance of Shares, Participant must satisfy the
applicable withholding obligation as may be required by law in a manner
permitted under Section 15.2 hereof.

 

19.5          No Right to Employment or Continuation of Relationship. Nothing in
this Plan or in any Award Agreement, nor the grant of any Award, shall confer
upon or be construed as giving any Participant any right to remain in the employ
of the Company or an Affiliate or to continue as a Consultant or non-Employee
Director. Further, the Company or an Affiliate may at any time dismiss a
Participant from employment or terminate the relationship of any Consultant or
non-Employee Director with the Company or any Affiliate, free from any liability
or any claim pursuant to this Plan, unless otherwise expressly provided in this
Plan or in any Award Agreement. No Consultant, Director or Employee of the
Company or any Affiliate shall have any claim to be granted an Award, and there
is no obligation for uniformity of treatment of any Consultant, Director or
Employee of the Company or any Affiliate, or of any Participant.

 

19.6          Indemnification of Plan Administrator. The Company shall indemnify
each present and future member of the Committee or the Board acting in its
capacity as Plan Administrator, as well as any officer or employee acting at the
direction of the Plan Administrator or its authorized delegate, for all expenses
(including the amount of judgments and the amount of approved settlements made
with a view to the curtailment of costs of litigation, other than amounts paid
to the Company itself) reasonably incurred by him in connection with or arising
out of any action, suit, or proceeding in which he may be involved by reason of
his performance of services in connection with the administration of this Plan,
whether or not he continues to perform such services at the time of incurring
such expenses; provided, however, that such indemnity shall not include any
expenses incurred by such individual (a) in respect of matters as to which he
shall be finally adjudged in any such action, suit, or proceeding to have been
guilty of gross negligence or willful misconduct in the performance of his
duties hereunder or (b) in respect of any matter in which any settlement is
effected in an amount in excess of the amount approved by the Company on the
advice of its legal counsel. The foregoing right of indemnification shall inure
to the benefit of the heirs, executors, or administrators of the estate of each
such member of the Committee or the Board, as well as any employee acting at the
direction of the Plan Administrator or its authorized delegate, and shall be in
addition to all other rights to which such member, officer or employee shall be
entitled as a matter of law, contract, or otherwise.

 

19.7          No Limitation Upon the Rights of the Company. The grant of an
Award pursuant to this Plan shall not affect in any way the right or power of
the Company to make adjustments, reclassifications, or changes of its capital or
business structure; to merge, convert or consolidate; to dissolve or liquidate;
or sell or transfer all or any part of its business or assets.

 

 25 

 

19.8          No Fractional Shares. No fractional Shares shall be issued or
delivered pursuant to this Plan. If an Award vests or becomes exercisable with
respect to a fractional Share, such installment will instead be rounded to the
next highest whole number of Shares, except for the final installment, which
will be for the balance of the total Shares subject to the Award. If a
fractional Share is granted or issuable under an Award, the Plan Administrator
shall pay cash to Participant in an amount equal to the proportional Fair Market
Value of such fractional Share in lieu of any such fractional Share, and any
rights with respect to such fractional Share shall be cancelled, terminated and
otherwise eliminated.

 

19.9          Restriction on Repricing. Notwithstanding any provision in this
Plan to the contrary, repricing of Stock Options and Stock Appreciation Rights
shall not be permitted. For this purpose, a repricing means any of the following
(or any other action that has the same effect as any of the following): (i)
changing the terms of a Stock Option or a Stock Appreciation Right to lower its
exercise price; (ii) any other action that is treated as a repricing under
generally accepted accounting principles; and (iii) repurchasing or canceling a
Stock Option or Stock Appreciation Right at a time when its exercise price is
equal to or greater than the fair market value of the underlying Shares in
exchange for cash, another Stock Option, Stock Appreciation Right, Restricted
Shares or other equity award. Such cancellation and exchange would be considered
a repricing regardless of whether it is treated as a repricing under generally
accepted accounting principles and regardless of whether it is voluntary on the
part of the Participant.

 

19.10      Clawback of Benefits. Notwithstanding any other provisions in
this Plan or an Award Agreement to the contrary, the Company may cancel any
Award, require the Participant to reimburse any or all amounts paid pursuant to
an Award or under the terms of this Plan, and effect any other right of
recoupment of equity or other compensation provided under the Plan in accordance
with any Company policies that may be adopted and/or modified from time to time.

 

19.11      GOVERNING LAW. TO THE EXTENT NOT OTHERWISE PREEMPTED BY FEDERAL LAW,
THE VALIDITY, CONSTRUCTION AND EFFECT OF THIS PLAN AND ANY RULES AND REGULATIONS
RELATING TO THIS PLAN SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF.

 

19.12      Qualification of Plan. This Plan is not intended to be, and shall not
be, qualified under Section 401(a) of the Code.

 

19.13      Unfunded Benefits. Each Award represents an unfunded, unsecured right
to receive cash or Shares upon settlement of the Award. The Company shall not be
obligated to set aside any amounts or establish a trust for the payment of
benefits hereunder, unless otherwise specifically provided herein.

 

19.14      Compliance within Jurisdiction. Notwithstanding any provision herein
to the contrary, this Plan shall not be effective in any jurisdiction, and no
Awards shall be granted to residents thereof, unless the Plan has been properly
qualified under the applicable securities laws, if any, of such jurisdiction, if
such proper qualification is required pursuant to such securities laws, if any.

 

 26 

 

19.15      Severability. If any provision of this Plan or any Award is, or
becomes, or is deemed to be, invalid, illegal or unenforceable in any
jurisdiction or as to any individual or Award, or would cause this Plan or any
Award to fail to comply under any law deemed applicable by the Plan
Administrator, such provision shall be construed or deemed amended to conform to
applicable law, or if it cannot be construed or deemed amended without, in the
sole determination of the Plan Administrator, materially altering the intent of
this Plan or the Award, such provision shall be stricken as to such
jurisdiction, individual or Award and the remainder of this Plan and any such
Award shall remain in full force and effect.

 

19.16      Headings. Headings are given throughout this Plan solely as a
convenience to facilitate reference. Such headings shall not be deemed in any
way material or relevant to the construction or interpretation of this Plan or
any provision thereof.

 

19.17      Gender and Number. In construing the Plan, any masculine terminology
herein shall also include the feminine, and the definition of any term herein in
the singular shall also include the plural, except when otherwise indicated by
the context.

 

 27 

 

 